Order, Family Corat of the State of New York, New York County, entered August 24, 1972, unanimously modified, on the law, to strike therefrom the decretal paragraph purporting to terminate permanently custody by respondent-appellant of her infant son, subject of the proceeding, and the proceeding remanded to that court for a dispositional hearing, and otherwise affirmed, without costs and without disbursements. The proceeding to terminate custody of an allegedly permanently neglected child was brought by petitioner-respondent school, in which he had been placed. The evidence at the fact-finding *620hearing of August 10, 1972, amply justifies the finding, set forth in the order, of permanent neglect (Family Ct. Act, §§ 611, 614, 623). The stipulation of the parties reflects an intention that all we are to decide here is sufficiency of the evidence. The provision of the order permanently terminating custody is, however, premature. Though the order provided for a future dispositional hearing, the disposition itself was made in that very order by directing permanent termination of custody (§ 631, subd. [e]), and this may not be done until "the conclusion of a dispositional hearing” (§ 631) to determine the child’s best interests (§ 623). Accepting as we do the factual finding of permanent neglect, we remand accordingly for proper completion of the proceeding. Concur — ■ Stevens, P. J., McGivern, Markewieh, Nunez and Lane, JJ.